DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 11-23 in the reply filed on May 24, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the application was filed under 35 USC § 371, not § 111(a). See MPEP 1893.03(d).  The requirement is still deemed proper and is therefore made FINAL.
Claims 24-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed January 27, 2020 are not sufficiently readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim terms: partial payment, partial electronic payment, personal affect, personal belief, personal electronic address.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 & 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-16, 18, and 22 recite usage of various combinations of a personal affect, personal attribute, and a personal belief by the pricing system.  There is no discussion in the Specification of how this is accomplished.  "When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing…. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)."  MPEP 2161.01(I).  
The subject matter of the claims (recited above) does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize the claimed system as being that which Applicant adequately described as the invention or what Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the particular manner in which these elements (a personal affect, personal attribute, and a personal belief) are used by the system.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these elements are used to adjust prices (and their other uses) supports a finding that Applicant did not fully possess of these features at the time of filing.  For similar reasons (lack of discussion/explanation in the disclosure), the Specification does not support that the inventor had possession of the partial payment processing in claims 14-15 & 19-21 and the processing involving personal electronic addresses in claims 14-16 & 19-22 ("attribute addresses" are briefly mentioned in ¶ 0028 but not the specific processing set forth in these claims).  Additionally with respect to claim 23, there is no description of "determining a personal affect using an electronic interface that receives input about an action, feeling, or emotion of a person."

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites " a pricing engine" and then introduces another "a pricing engine."  It is unclear if this is the same or different pricing engine.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claims 12-16, 18, and 22 recite usage of various combinations of a personal affect, personal attribute, and a personal belief by the pricing system.  "Affect is an analytical state of being of a human, that can be described as an emotion, feeling, experience, behavior, sense, sentiment, intuition, gut-feeling, and any related state that is determined by an internal state."  ¶ 0094.  Personal belief is not defined or mentioned in the disclosure outside of a brief reference to another work in ¶ 0110-12.  Both of these terms are abstract, subjective, internal to a person, and difficult to define.  Thus, it is unclear how they are being determined/evaluated, and further how they are being used to adjust prices (and their other processing in the claims).  Moreover, they are recited in combination (i.e., with the conjunctive "and"), yet these three terms all have overlap.  Thus, it is unclear if one personal characteristic that all three terms read upon (e.g., a political or religious affiliation) would meet the requirements of the claim (even though they are set forth as three separate elements).  The metes and bounds of these claims are not clear to one of ordinary skill and the public is not properly apprised as to what would constitute infringement of them. 
The term “near” in claim 17 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear how near to that instance of a single payment transaction that the two or more payment amounts must be processed in order to infringe the invention.
Claim 17 also recites "wherein the funds for paying for the articles comprises a bundled electronic payment, wherein two or more payment amounts are processed at or near an instance of a single payment transaction."  It is unclear how many payments this claim is reciting (i.e., 4 different payments, or are either of the two or more payments part of the bundled electronic payment/single payment transaction?). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 11-23, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: adding articles to a purchase cart or checkout register; summing the articles for purchase; providing identification numbers that correspond to products; providing purchase prices for the products; providing an identification number that corresponds with a customer; receiving a unique price for each of a plurality of articles for purchase, wherein each unique price is adjusted from the purchase price and the unique prices are to be displayed to the customer: receiving funds to pay for the articles; receiving a receipt for articles purchased; and paying a statement balance based on the one or more adjusted prices.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for a purchase transaction (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations)).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims could be characterized as determining a price using a unique price and price adjustments; OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015)—price optimization; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field and data collection related to such transactions).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer, pricing engine, device—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "engine," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added). 
The claims only manipulate abstract data elements into another form in the furtherance of a commercial transaction.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there, i.e., an "engine"). Moreover, the additional elements recited are known and conventional computing elements (computer, device—see published Specification ¶¶ 0051, 68 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). 
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claims 14-17, 19-20, and 22-23 generically recite performing steps electronically, which again only describes performing the abstract idea in a generic computerized environment with instructions to "apply it" there.  


Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Claims 14-17, 19-20, and 22-23 generically recite performing steps electronically, which again only describes performing the abstract idea in a generic computerized environment with instructions to "apply it" there.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dessert, et al., U.S. Pat. Pub. No.  2014/0239066 (Reference A of the attached PTO-892).
As per claim 11, Dessert teaches a computer-implemented method of paying for goods or services, comprising: 
adding articles to a purchase cart or checkout register (¶ 0200); 
summing the articles for purchase (¶ 0151); 
providing identification numbers that correspond to products to a pricing engine (¶ 0182); 
providing purchase prices for the products to a pricing engine (¶ 0182); 
providing an identification number that corresponds with a device of a customer (¶ 0095); 
receiving a unique price for each of a plurality of articles for purchase, wherein each unique price is adjusted from the purchase price and the unique prices are to be displayed to the customer (¶ 0182; Abst.); 
receiving funds to pay for the articles from the device (¶ 0067); 
receiving a receipt for articles purchased (¶ 0088); and 
paying a statement balance based on the one or more adjusted prices (¶ 0086).  
As per claim 17, Dessert teaches claim 11 as above.  Dessert the funds for paying for the articles comprises a bundled electronic payment, wherein two or more payment amounts are processed at or near an instance of a single payment transaction (¶¶ 0200, 230, 240-41). 
As per claim 23, Dessert teaches claim 11 as above.  Dessert further teaches determining a personal affect using an electronic interface that receives input about an action, feeling, or emotion of a person (¶ 0198).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vig, U.S. Pat. No. 6,038,554 (Reference B of the attached PTO-892) relates to value systems.
Zimmerman, et al., U.S. Pat. Pub. No. 2016/0267572 (Reference C of the attached PTO-892) relates to value systems.
Nichols, et al., U.S. Pat. Pub. No. 2015/0278897 (Reference D of the attached PTO-892) relates to value systems.
Filipe, et al., EP 2,871,607 (Reference N of the attached PTO-892) relates to value systems.
Aydin, et al., Personalized Dynamic Pricing of Limited Inventories, Operations Res., Vol. 57, No. 6, Nov.-Dec. 2009, pgs. 1523-31 (Reference U of the attached PTO-892) relates to value systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628